Title: Adams’ Notes of Authorities: Barnstable Superior Court, May 1767
From: Adams, John
To: 


      Cotton vs. Nye
       4. Bac. 485. “All Words are actionable which import the Charge of such a Forgery, as is within any of the statutes against this offence.”
       “An action also lies for charging a Man with Forgery, although it is not said to be of such a Record, Deed, Writing, or Instrument as is within any of the statutes; for Forgery is an offence indictable and punishable at common Law.”
       “But no Action lies for saying of J.S. he hath forged the Hand of J.N., these Words being too general; for unless it had been said to what Deed or Instrument, this is no offence under any of the statutes or at Common Law.”
       1. Roll. Abr. 66. Pudsey and Pudsey. 1. Roll. Abr. 65. Garbritt and Bell. 3. Leon. 231. 1 Roll. Abr. 65 pl. 4.
       3. Leonard. 231. Hill. 31. Eliz. “An Action upon the Case was brought for these Words vizt. Thou hast forged my Hand: It was holden by Gawdy and Wray Justices that such Words are not actionable, because too general, without shewing to what Writing. And by Wray, these Words Scil. Thou art a Forger, are not actionable because it is not to what Thing he was a Forger. Godfrey, Between Warner and Cropwell Scil. She went about to kill me; an Action lyeth for them: for if they were true, she should be bounden to the good Behaviour.
       “And by Gawdy, for these Words scil. ’Thou hast forged a Writing’: They are not actionable because they are uncertain Words; which Wray concessitt: But if the Declaration had been more certain, as “innuendo, such a Deed,” then it had been good enough.
       “Fuller, a Case was betwixt Brook and Doughty, Scil.; He hath Counterfeited my Lord of Leicesters Hand unto a Letter against the Bishop of London; for the which he was committed to the Marshalsea for it. And it was holden, not Actionable. And afterwards in the principal Case, Judgment was, Nihil capiat Per Billam.”
       Hawk. P.C. 1st. Part. chap. 70. Page. 184. §8. “and first it is clear, that one may be guilty thereof by the Common Law, by counterfeiting a matter of Record.” §9. “any other authentic matter of a public Nature,” &c.
       §11. “As to other Writings of an inferiour Nature,  the Counterfeiting them is not properly forgery,” rather Cheats.
       §12. Forgery by Statute. §13.
       Cheats.
       Page 188, §4. Offences of this Kind &c. falsely and deceitfully obtain Money, Goods Chattells, Jewells by counterfeit Letter.
       Libel, Lye to Damage.
       1. Roll. Abr. 65. pl. 4. “Si home dit al Auter he hath forged the Queens Evidence and I would not be in his Coat for £1000. Nul Action gist pur ceux Parols, par le Generality de eux.”
       1. Roll. 66. pl. 8. “Si home dit al Auter “Thou hast made forged Writings and thou shouldest have lost thy Ears for it. Null Action gist pur ceux Parols, pur ceo que est tout ousterment uncerten queux Writings, il intend par les primer Parols, car peradventure il intend ascuns Writings le Forgerie de que ne violent deserver le perder de ses Aures et donque les d’arren Parols ne explaneront son Intention, entant que Poet estre que ceo fuit forsque un male Conclusion sur les Premisses.”
       “9. Si home dit al J.S. Thou didst Forge an Acquittance, and I will prove it, Action gist, car n’est material pur quel Chose L’Acquittance fuit, car tiel Forgerie est deins l’Estatute.”
       “10. Thou has caused a Deed to be forgd and a dead Mans Hand to be put to it, and cheated and couzened my Husband of his Land. Action gist.  Pudsey and Pudsey.”
       “11. Si A. dit, This is B. his Writing and he hath forged this Warrant (innuendo, &c.) B. n’avira ascun action pur ceux Parols par ceo le Parol Warrant est de un uncertain sense et le innuendo ne ceo aidera.”
       Sheppards Actions on the Case for slander.
       “It is said to be adjudgd not to lie for this thou are a forger of false Writings.”
       “Nor as it seems for this Thou hast made false Writings, thereby to get my Land from me.”
       Croo. 1. Shep. Page. 166.
      